Exhibit 10.30

 

 

 

INVESTOR SECURITYHOLDERS AGREEMENT

by and among

DOMUS HOLDINGS CORP.,

REALOGY CORPORATION, and

the SECURITYHOLDERS that are parties hereto

DATED AS OF JANUARY 5, 2011

 

 

 



--------------------------------------------------------------------------------

INVESTOR SECURITYHOLDERS AGREEMENT, dated as of January 5, 2011 (this
“Agreement”), by and among Domus Holdings Corp., a Delaware corporation (the
“Company”), Realogy Corporation, a Delaware corporation (“Realogy”), the Apollo
Holders (as such term is hereinafter defined) and the eligible holders of
Existing Notes (as such term is hereinafter defined) identified on the signature
pages hereto (each a “Holder”).

WHEREAS, the Company owns, directly or indirectly, all of the outstanding equity
interests of Realogy;

WHEREAS, Realogy has previously issued 10.50% Senior Notes due 2014,
11.00%/11.75% Senior Toggle Notes due 2014, and 12.375% Senior Subordinated
Notes due 2015 (collectively, the “Existing Notes”);

WHEREAS, each Holder, collectively with its Affiliates or funds or accounts
managed by such Holder, tendered all of their Existing Notes in the Exchange
Offers, in the aggregate principal amount and series of Existing Notes set forth
under such Holder’s name on the signature pages hereto, at or prior to the
expiration of the Exchange Offers and elected to receive, with respect to an
aggregate principal amount of greater than $40 million of such Existing Notes,
11.00% Series A Convertible Notes due 2018 (the “Series A Convertible Notes”),
11.00% Series B Convertible Notes due 2018 (the “Series B Convertible Notes”)
and/or 11.00% Series C Convertible Notes due 2018 (the “Series C Convertible
Notes” and, together with the Series A Convertible Notes and the Series B
Convertible Notes, the “Convertible Notes”) issued by Realogy, as the case may
be, convertible at any time at the option of the holders thereof, in whole or in
part, into shares of Class A common stock of the Company, par value $0.01 per
share;

WHEREAS, RCIV Holdings (Luxembourg) s.à.r.l., a Luxembourg société à
responsabilité limitée (“RCIV Luxco”), a wholly owned subsidiary of RCIV
Holdings, L.P, a Cayman Islands exempted limited partnership (“RCIV Cayman”),
owns Existing Notes and will own Convertible Notes convertible into an equity
interest in the Company upon consummation of the Exchange Offers;

WHEREAS, Apollo Investment Fund VI, LP, a Delaware limited partnership (“AIF
VI”), Domus Investment Holdings, LLC, a Delaware limited liability company
(“Domus Investment”) and Domus Co-Investment Holdings, LLC, a Delaware limited
liability company (“Co-Investment Holdings”), each own capital stock of the
Company; and

WHEREAS, each of the Company, the Apollo Holders and each Holder deems it to be
in their respective best interests to enter into this Agreement to set forth
their agreements with respect to certain matters concerning the Company.

NOW, THEREFORE, in consideration of the premises and of the mutual consents and
obligations hereinafter set forth, intending to be legally bound, the parties
hereto hereby agree as follows:

 

2



--------------------------------------------------------------------------------

Section 1. Definitions.

As used in this Agreement:

“Accelerated Issuance” has the meaning set forth in Section 3.

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such Person. As used in this definition, the term “control,” including the
correlative terms “controlling,” “controlled by” and “under common control
with,” means possession, directly or indirectly, of the power to direct or cause
the direction of management or policies (whether through ownership of securities
or any partnership or other ownership interest, by contract or otherwise) of a
Person.

“Agreement” has the meaning set forth in the preamble.

“AIF VI” has the meaning set forth in the preamble.

“Apollo Holders” means AIF VI, Domus Investment, RCIV Cayman, RCIV Luxco and
Co-Investment Holdings, collectively with each of their respective Affiliates
(including, for avoidance of doubt, any syndication vehicles).

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.

“Class A Common Stock” means the Class A common stock of the Company, par value
$.01 per share.

“Class B Common Stock” means the Class B common stock of the Company, par value
$.01 per share.

“Closing Date” means the date of the closing of the Exchange Offers.

“Co-Investment Holdings” has the meaning set forth in the recitals.

“Common Stock” means the Class A Common Stock, and the Class B Common Stock,
collectively, and any class of common stock into which the Class A Common Stock
or Class B Common Stock may be reclassified, converted or exchanged.

“Company” has the meaning set forth in the preamble.

“Company Offered Securities” has the meaning set forth in Section 3.

“Convertible Notes” has the meaning set forth in the recitals.

“Disposition” means any direct or indirect transfer, assignment, sale, gift,
pledge, hypothecation or other encumbrance, or any other disposition, of Subject
Securities (or any interest therein or right thereto) or of all or part of the
voting power (other than the granting of a revocable proxy) associated with the
Subject Securities (or any interest therein) whatsoever, or

 

3



--------------------------------------------------------------------------------

any other transfer of beneficial ownership of Subject Securities whether
voluntary or involuntary, including, without limitation (a) as a part of any
liquidation of a securityholder’s assets or (b) as a part of any reorganization
of a securityholder pursuant to the United States, state, foreign or other
bankruptcy law or other similar debtor relief laws. “Dispose” shall have a
correlative meaning.

“Domus Investment” has the meaning set forth in the recitals.

“Exchange Offers” means the offers by Realogy to exchange the Existing Notes for
Convertible Notes and/or newly issued 11.50% Senior Cash Notes due 2017, 12.00%
Senior Cash Notes due 2017, and 13.375% Senior Subordinated Notes due 2018 (such
11.50% Senior Cash Notes due 2017, 12.00% Senior Cash Notes due 2017, and
13.375% Senior Subordinated Notes due 2018, collectively, the “Extended Maturity
Notes”).

“Existing Notes” has the meaning set forth in the recitals.

“Extended Maturity Notes” has the meaning set forth in the definition of
Exchange Offers.

“Group” has the meaning ascribed to such term in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder.

“Holder” has the meaning set forth in the preamble.

“IAI” means an institutional “accredited investor” within the meaning of Rule
501 (a)(1), (2), (3) or (7) of Regulation D under the Securities Act.

“IPO” means the initial public offering of shares of the Class A Common Stock
pursuant to an effective Registration Statement under the Securities Act.

“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, a limited liability company, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, a governmental entity or any department, agency or political
subdivision thereof or any other entity.

“Preemptive Event” has the meaning set forth in Section 3.

“Preemptive Rights Offer” has the meaning set forth in Section 3.

“Preemptive Rights Offer Notice” has the meaning set forth in Section 3.

“Proportionate Percentage” with respect to any holder of Convertible Notes (or
shares of Class A Common Stock issued upon conversion of such Convertible Notes
or a combination thereof), shall mean a number (expressed as a percentage) equal
to a fraction, the numerator of which is the total number of shares of Common
Stock on an as-converted basis proposed to be transferred by such holder in a
proposed Tag-Along Transaction and the denominator of which is the total number
of shares of Common Stock on an as-converted basis owned by such holder.

 

4



--------------------------------------------------------------------------------

“Public Sale” means any sale, occurring simultaneously with or after an IPO, of
Common Stock to the public pursuant to an offering registered under the
Securities Act or to the public in the manner described by the provisions of
Rule 144 promulgated thereunder, other than an offering relating to employee
incentive plans.

“QIB” means a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act).

“Qualified Public Offering” means (a) an Underwritten Offering of shares of
Class A Common Stock by the Company or any selling securityholders pursuant to
an effective Registration Statement filed by the Company with the SEC (other
than (i) a registration relating solely to an employee benefit plan or employee
stock plan, a dividend reinvestment plan, or a merger or a consolidation, (ii) a
registration incidental to an issuance of securities under Rule 144A, (iii) a
registration on Form S-4 or any successor form, or (iv) a registration on Form
S-8 or any successor form) under the Securities Act, pursuant to which the
aggregate offering price of the Class A Common Stock (by the Company and/or
other selling securityholders) sold in such offering (together with the
aggregate offering prices from any prior such offerings) is at least $200
million and (b) the listing of Company Class A Common Stock on the NASDAQ Global
Select Market, the NASDAQ Global Market, the New York Stock Exchange or any
successor exchange to the foregoing.

“RCIV Cayman” has the meaning set forth in the recitals.

“RCIV Luxco” has the meaning set forth in the recitals.

“Realogy” has the meaning set forth in the preamble.

“Registration Statement” means any shelf registration statement or other
registration statement filed with the SEC with respect to the Class A Common
Stock.

“Sale Notice” has the meaning set forth in Section 4.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Series A Convertible Notes” has the meaning set forth in the recitals.

“Series B Convertible Notes” has the meaning set forth in the recitals.

“Series C Convertible Notes” has the meaning set forth in the recitals.

“Subject Securities” means shares of Class A Common Stock, the Convertible Notes
and any shares of Class A Common Stock issuable upon conversion thereof.

“Tag-Along Holder” has the meaning set forth in Section 4(b).

 

5



--------------------------------------------------------------------------------

“Tag-Along Notice” has the meaning set forth in Section 4(b).

“Tag-Along Transaction” has the meaning set forth in Section 4(a).

“Underwritten Offering” means a sale of shares of Class A Common Stock to an
underwriter for reoffering to the public.

Section 2. Representation and Warranties. The Holder hereby represents and
warrants that the Holder and its Affiliates or funds or accounts managed by such
Holder, have collectively tendered all of their Existing Notes in the Exchange
Offers at or prior to the expiration of the Exchange Offers and elected to
receive Convertible Notes in respect of Existing Notes with an aggregate
principal amount of greater than $40 million.

Section 3. Preemptive Events. If any time prior to (but not including) a
Qualified Public Offering, the Company or Realogy proposes to issue or sell any
equity securities (or securities convertible into, issuable upon exercise of or
exchangeable for any such equity securities), but not including (i) securities
issued pursuant to any equity compensation plans, (ii) securities issued as a
dividend or distribution on all shares of Common Stock or upon any stock split,
recapitalization or other subdivision or combination of securities,
(iii) securities issued upon the exercise, conversion or exchange of any
options, warrants or convertible securities issued prior to the date hereof or
for which the Holder has had the opportunity to subscribe for pursuant to its
preemptive rights (and which shall include the Convertible Notes), and
(iv) securities issued (other than to an Apollo Holder) (X) as consideration in
an acquisition (whether by stock sale, merger, recapitalization, asset purchase
or otherwise) or (Y) in connection with a joint venture or strategic alliance
(collectively, “Company Offered Securities”), the Company shall give notice in
writing (the “Preemptive Rights Offer Notice”) to each Holder of such proposed
issuance or sale of such equity securities (a “Preemptive Event”). The
Preemptive Rights Offer Notice shall describe the terms of the proposed
transaction, identify the proposed purchaser(s), and contain an offer (the
“Preemptive Rights Offer”) to sell Company Offered Securities to such Holder, at
the same price, on the same terms and for the same consideration to be paid by
the proposed purchaser(s) as set forth in this Section 3. Each Holder shall have
the right to participate in the Preemptive Event up to its respective pro rata
fully-diluted portion of its equity ownership (which shall be a fraction of the
Company Offered Securities determined by dividing (A) the number of shares of
Common Stock then owned by such Holder on a fully-diluted basis assuming the
conversion of all of its Convertible Notes by (B) the number of shares of Common
Stock then outstanding (before giving effect to the Preemptive Event) on a
fully-diluted basis assuming, among other things, the conversion of all
Convertible Notes then outstanding. The Preemptive Rights Offer Notice shall be
delivered at least fifteen (15) days prior to the relevant issuance or sale. If
any Holder fails to accept in writing the Preemptive Rights Offer by the tenth
(10th) day after the Company’s delivery of the Preemptive Rights Offer Notice,
such Holder shall have no further rights with respect to the Preemptive Event;
provided, however, that if (i) any of the terms of the Preemptive Event, taken
as a whole, materially change after the date of the Preemptive Rights Offer
Notice or (ii) the issuance or sale of the Company Offered Securities pursuant
to the Preemptive Event shall not have occurred within one hundred twenty
(120) days after the delivery of the Preemptive Rights Offer Notice (subject to
extension

 

6



--------------------------------------------------------------------------------

in the event of required regulatory approvals not having been obtained by such
date but in any event no later than one hundred eighty (180) days after delivery
of the Preemptive Rights Offer Notice), then, in each case, any additional
issuances shall again be subject to this Section 3 and the Company shall be
required to give a new Preemptive Rights Offer Notice within the time period
described above and such Holder shall have an additional ten (10) days to accept
in writing the Preemptive Rights Offer. Notwithstanding any of the foregoing,
following any Preemptive Rights Offer Notice, the Company may immediately issue,
prior to the expiration of the time periods above, the Company Offered
Securities whenever it determines that it would be to the advantage of the
Company for it to issue such Company Offered Securities (an “Accelerated
Issuance”). To the extent that the Company effects an Accelerated Issuance and
the Holder accepts in writing the Preemptive Rights Offer, the Company will
issue to such Holder additional Company Offered Securities at the same price, on
the same terms and for the same consideration paid by the purchaser(s) in the
Accelerated Issuance, such that the percentage of the Company Offered Securities
issued to the Holder would equal the percentage of the Company Offered
Securities the Holder would have otherwise received in the absence of an
Accelerated Issuance in accordance with this Section 3.

Section 4. Tag-Along Rights.

(a) Prior to the consummation of a Qualified Public Offering, if the Apollo
Holders desire to effect any sale or transfer of shares of Common Stock
representing 5% or more of the outstanding shares of Common Stock on a fully
diluted basis in a single transaction or series of related transactions for
value to any third party that is not an Affiliate of the Apollo Holders, other
than in a Public Sale (a “Tag-Along Transaction”), it shall give written notice
to each Holder offering such Holder the option to participate in such Tag-Along
Transaction (a “Sale Notice”). The Sale Notice shall set forth in reasonable
detail the material terms and conditions of the proposed Tag-Along Transaction
and identify the contemplated transferee or Group.

(b) Each Holder may, by written notice to the Apollo Holders (a “Tag-Along
Notice”) delivered within ten (10) days after the delivery of the Sale Notice
(such Holder delivering such timely notice being a “Tag-Along Holder”), elect to
sell in such Tag-Along Transaction all or a portion of the shares of Class A
Common Stock held by such Holder or shares of Class A Common Stock issuable upon
conversion of the Convertible Notes held by such Holder on the same terms and
conditions as the Apollo Holders, provided that, without the consent of the
Apollo Holders, the Proportionate Percentage of shares of Common Stock to be
sold by any Tag-Along Holder will not exceed the Proportionate Percentage of
shares of Common Stock that the Apollo Holders propose to sell or transfer in
the applicable Tag-Along Transaction; provided that, to the extent that any
Tag-Along Holder needs to convert all or a portion of its Convertible Notes into
shares of Class A Common Stock in order to participate in the applicable
Tag-Along Transaction, the Apollo Holders shall structure the applicable
Tag-Along Transaction to enable such conversion to occur on the closing date of
such Tag-Along Transaction.

 

7



--------------------------------------------------------------------------------

(c) If the Holder does not deliver a timely Tag-Along Notice, then the Apollo
Holders may thereafter consummate the Tag-Along Transaction, at the same sale
price and on the same other terms and conditions as are described in the Sale
Notice (including, without limitation, the number of shares of Common Stock
being sold), for a period of one hundred twenty (120) days thereafter (subject
to extension in the event of required regulatory approvals not having been
obtained by such date but in any event no later than two hundred seventy
(270) days after delivery of the Tag-Along Notice). In the event the Apollo
Holders have not consummated the Tag-Along Transaction within such one hundred
twenty (120) day period (subject to extension as provided above), the Apollo
Holders shall not thereafter consummate a Tag-Along Transaction, without first
providing a Sale Notice and an opportunity to each Holder to sell in the manner
provided above. If the Holder gives the Apollo Holders a timely Tag-Along
Notice, then the Apollo Holders shall use reasonable efforts to cause the
prospective transferee or Group to agree to acquire all the shares of Class A
Common Stock identified in all timely Tag-Along Notices, upon the same terms and
conditions as are applicable to the shares of Common Stock held by the Apollo
Holders. If such prospective transferee or Group is unable or unwilling to
acquire all the shares of Common Stock proposed to be included in the Tag-Along
Transaction upon such terms, then the Apollo Holders may elect either to cancel
such Tag-Along Transaction or to allocate the maximum number of shares that such
prospective transferee or Group is willing to purchase among the Apollo Holders
and the Tag-Along Holders in such proportions that the Apollo Holders’ and each
such Tag-Along Holder’s Proportionate Percentages are reduced on a pro rata
basis to reflect the total number of shares of Common Stock to be sold. In
connection with the Tag-Along Transaction, each party shall bear its own
expenses.

(d) For purposes of this Section 4, any holder of shares of Common Stock who has
a contractual right (other than, for the avoidance of doubt, pursuant to this
Agreement) to participate in such Tag-Along Transaction or any other holder of
Common Stock who is otherwise participating in such Tag-Along Transaction with
the consent of the Apollo Holders, shall be deemed to be a “Tag-Along Holder”
under this Section 4 (provided that, for the avoidance of doubt, this
Section 4(d) is not intended to nor shall it grant any rights to any Person to
participate in any Tag-Along Transaction that is not otherwise granted pursuant
to Section 4 (a)-(c) above).

Section 5. Notices. All notices, requests, consents and other communications
hereunder shall be in writing and will be deemed to have been duly delivered:
(i) upon personal delivery; (ii) three (3) days after being mailed by certified
or registered mail, postage prepaid, return receipt requested; (iii) one
(1) Business Day after being sent via a nationally recognized overnight courier
service; or (iv) upon receipt of electronic or other confirmation of
transmission if sent via facsimile or electronic mail to the appropriate party
at the address, facsimile number or email specified on the signature pages
hereto, or at such other addresses, facsimile numbers or email addresses as the
parties may designate by written notice in accordance with this Section 5.

Section 6. Amendment. This Agreement may be amended, modified, supplemented or
waived from time to time by an instrument in writing signed by the Company,
Realogy and each

 

8



--------------------------------------------------------------------------------

Apollo Holder; provided, however that this Agreement may not be modified in a
manner that is materially adverse to any Holder without the approval of such
Holder.

Section 7. Term; Termination. Unless earlier terminated by the mutual agreement
of all the parties hereto, this Agreement shall terminate automatically upon the
earlier of (i) the dissolution, liquidation or winding-up of the Company (unless
the Company continues to exist after such dissolution, liquidation or winding-up
as a limited liability company or in another form, whether incorporated in
Delaware or another jurisdiction), (ii) upon consummation of a Qualified Public
Offering, (iii) with respect to each Holder, the first date on which such
Holder, collectively with its Affiliates or funds or accounts managed by such
Holder, ceases to own, directly or indirectly, Convertible Notes (or shares of
Class A Common Stock issued upon conversion of such Convertible Notes or a
combination thereof) representing at least $15 million aggregate principal
amount of the Convertible Notes acquired by such Holder, collectively with its
Affiliates or funds or accounts managed by such Holder, on the Closing Date, and
(iv) with respect to each Apollo Holder, the first date on which such Apollo
Holder ceases to own, directly or indirectly, any shares of Common Stock or
Convertible Notes convertible into shares of Common Stock.

Section 8. Miscellaneous Provisions.

(a) THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING,
THE INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.

(b) Whenever the context requires, the gender of all words used herein shall
include the masculine, feminine and neuter, and the number of all words shall
include the singular and plural.

(c) Except as provided in Section 7, any party to this Agreement who Disposes of
all of his, her or its Common Stock and/or Convertible Notes in conformity with
the terms of this Agreement shall cease to be a party to this Agreement and
shall have no further rights hereunder.

(d) Each party to this Agreement acknowledges that a remedy at law for any
breach or attempted breach of this Agreement will be inadequate, agrees that
each other party to this Agreement shall be entitled to specific performance and
injunctive and other equitable relief

 

9



--------------------------------------------------------------------------------

in case of any such breach or attempted breach and further agrees to waive (to
the extent legally permissible) any legal conditions required to be met for the
obtaining of any such injunctive or other equitable relief (including posting
any bond in order to obtain equitable relief).

(e) This Agreement may be executed simultaneously in two or more counterparts,
any one of which need not contain the signatures of more than one party, but all
such counterparts taken together will constitute one and the same agreement. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. Exchange and delivery of this Agreement by
PDF via electronic mail or by exchange of facsimile copies bearing the facsimile
signature of a party shall constitute a valid and binding execution and delivery
of this Agreement by such party. Such PDF and facsimile copies shall constitute
legally enforceable original documents.

(f) Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction, and such invalid, illegal or otherwise unenforceable
provisions shall be null and void as to such jurisdiction. It is the intent of
the parties, however, that any invalid, illegal or otherwise unenforceable
provisions be automatically replaced by other provisions which are as similar as
possible in terms to such invalid, illegal or otherwise unenforceable provisions
but are valid and enforceable to the fullest extent permitted by law.

(g) Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments, and other documents as any other party
hereto reasonably may request in order to carry out the provisions of this
Agreement and the consummation of the transactions contemplated hereby, in each
case, subject to the provisions hereunder, including, without limitation, those
set forth in Section 3 and Section 4.

(h) The parties to this Agreement agree that jurisdiction and venue in any
action brought by any party hereto pursuant to this Agreement shall exclusively
and properly lie in the Delaware State Chancery Court located in Wilmington,
Delaware, or (in the event that such court denies jurisdiction) any federal or
state court located in the State of Delaware. By execution and delivery of this
Agreement each party hereto irrevocably submits to the jurisdiction of such
courts for itself and in respect of its property with respect to such action.
The parties hereto irrevocably agree that venue for such action would be proper
in such court, and hereby waive any objection that such court is an improper or
inconvenient forum for the resolution of such action. The parties further agree
that the mailing by certified or registered mail, return receipt requested to
the address of such parties set forth on the signature pages hereto, of any
process required by any such court shall constitute valid and lawful service of
process against them, without necessity for service by any other means provided
by statute or rule of court.

 

10



--------------------------------------------------------------------------------

(i) No course of dealing between the Company, or its subsidiaries, and the other
parties hereto (or any of them) or any delay in exercising any rights hereunder
will operate as a waiver of any rights of any party to this Agreement. The
failure of any party to enforce any of the provisions of this Agreement will in
no way be construed as a waiver of such provisions and will not affect the right
of such party thereafter to enforce each and every provision of this Agreement
in accordance with its terms.

(j) BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS
ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON
AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHT OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS ENTERED INTO IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREIN.

(k) This Agreement sets forth the entire agreement of the parties hereto as to
the subject matter hereof and supersedes all previous agreements among all or
some of the parties hereto, whether written, oral or otherwise, as to such
subject matter. Unless otherwise provided herein, any consent required by any
party hereto may be withheld by such party in its sole discretion.

(l) Except as otherwise expressly provided herein, no Person not a party to this
Agreement, as a third party beneficiary or otherwise, shall be entitled to
enforce any rights or remedies under this Agreement.

(m) If, and as often as, there are any changes in the Common Stock and/or
Convertible Notes, as applicable, by way of stock split, stock dividend,
combination or reclassification, or through merger, consolidation,
reorganization or recapitalization, or by any other means, appropriate
adjustment shall be made in the provisions of this Agreement, as may be
required, so that the rights, privileges, duties and obligations hereunder shall
continue with respect to the Common Stock or Convertible Notes as so changed.

(n) Without limiting anything in the Company’s certificate of incorporation or
the bylaws, no director of the Company shall be personally liable to the Company
or any party hereto as a result of any acts or omissions taken under this
Agreement in good faith.

 

11



--------------------------------------------------------------------------------

(o) Neither this Agreement nor any of the rights or obligations hereunder may be
assigned by any Holder, directly or indirectly, in whole or in part, by
operation of law or otherwise, provided that a Holder may assign its rights
hereunder to an Affiliate of such Holder if such Holder delivers to the Company
a (i) joinder agreement executed by such Affiliate in the form set forth in
Exhibit A, (ii) documentation reasonably acceptable to Realogy certifying such
Affiliate’s status as a QIB or an IAI and/or (iii) such other documentation as
may be reasonably requested by Realogy. Any assignment in violation of the
preceding sentence shall be null and void Each Apollo Holder may assign its
rights or obligations, in whole or in part, under this Agreement to any member
of the Apollo Holders, and such Person shall automatically become party to this
Agreement and this Agreement shall be amended and restated to provide that such
Person or a designee of such Person shall have the same rights and obligations
of the Apollo Holders hereunder.

* * * * *

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date as of the date first above written.

 

REALOGY CORPORATION By:  

/s/ Anthony E. Hull

  Name:    Anthony E. Hull   Title:   EVP, CFO & Treasurer DOMUS HOLDINGS CORP.
By:  

/s/ Anthony E. Hull

  Name:   Anthony E. Hull   Title:   EVP, CFO & Treasurer

Address for notices to Realogy and to the Company:

One Campus Drive

Parsippany, NJ 07054

Phone: (973) 407-4669

Attention: Marilyn J. Wasser, Esq.

Facsimile: 973-407-6685

Electronic mail: marilyn.wasser@realogy.com

[Signature Page of New Securityholders Agreement-WAMCO]



--------------------------------------------------------------------------------

DOMUS INVESTMENT HOLDINGS, LLC By:  

Apollo Management VI, L.P.,

its manager

By:  

AIF VI Management, LLC,

its general partner

By:  

/s/ Laurie Medley

  Name:    Laurie Medley   Title:   Vice President RCIV HOLDINGS, L.P. (CAYMAN)
By:  

Apollo Advisors VI (EH), L.P.,

its general partner

By:  

Apollo Advisors VI (EH-GP), Ltd.,

its general partner

By:  

/s/ Laurie Medley

  Name:   Laurie Medley   Title:   Vice President APOLLO INVESTMENT FUND VI,
L.P. By:  

Apollo Advisors VI, L.P.,

its general partner

By:  

Apollo Capital Management VI, LLC,

its general partner

By:  

/s/ Laurie Medley

  Name:   Laurie Medley   Title:   Vice President

[Signature Page of New Securityholders Agreement-WAMCO]



--------------------------------------------------------------------------------

DOMUS CO-INVESTMENT HOLDINGS, LLC By:  

Apollo Management VI, L.P.,

its managing member

By:  

AIF VI Management, LLC,

its general partner

By:  

/s/ Laurie Medley

  Name:   Laurie Medley   Title:   Vice President

[Signature Page of New Securityholders Agreement-WAMCO]



--------------------------------------------------------------------------------

RCIV HOLDINGS (LUXEMBOURG), S.A.R.L. By:  

/s/ Laurie Medley

  Name:   Laurie Medley   Title:   Class A Manager

Address for notices to the Apollo Holders:

c/o Apollo Management VI, L.P.

9 West 57th Street, 43rd Floor

New York, NY 10019

Facsimile:

Attention: Marc Becker

Email: Becker@apollolp.com

[Signature Page of New Securityholders Agreement-WAMCO]



--------------------------------------------------------------------------------

Western Asset Management Company, as investment manager on behalf of its client
accounts By:  

/s/ W. Stephen Venable, Jr.

  Name:   W. Stephen Venable, Jr.   Title:   Attorney

Address for notices to Western Asset

Management Company:

385 E. Colorado Blvd.

Pasadena CA 91101

Attn: Legal Department

 

Series

   Principal
amount of
Existing
Notes owned
as of the date
hereof      Percentage
tendered
for
Convertible
Notes     Percentage
tendered
for
Extended
Maturity
Notes  

Existing Senior Cash Notes

     63,188,000         100 %      0   

Existing Senior Toggle Notes

       

Existing Senior Subordinated Notes

       

[Signature Page of New Securityholders Agreement-WAMCO]



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER AGREEMENT

This Joinder Agreement (“Joinder”) is executed pursuant to the terms of the
Investor Securityholders Agreement dated as of January 5, 2011, a copy of which
is attached hereto (the “Investor Securityholders Agreement”), by the transferee
(“Transferee”) executing this Joinder. By the execution of this Joinder, the
Transferee agrees as follows:

 

  1. Acknowledgement. Transferee acknowledges that Transferee is an Affiliate of
the transferor of the rights and obligations under the Investor Securityholders
Agreement (the “Transferor”). Capitalized terms used herein without definition
are defined in the Investor Securityholders Agreement and are used herein with
the same meanings set forth therein.

 

  2. Representations and Warranties. Transferee by delivering this Joinder
represents and warrants that the Transferee and, to the knowledge of the
Transferee, the Transferor, have complied with the terms and conditions relating
to the assignment of rights and obligations in Section 8(o) of the Investor
Securityholders Agreement.

 

  3. Effectiveness. This Joinder shall take effect and Transferee shall be bound
by the Investor Securityholders Agreement immediately upon the execution hereof.

 

  4. Law. THIS JOINDER WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
ADOPTION, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.



--------------------------------------------------------------------------------

   Name of Transferee    Signature    Date